UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               07/14/2021
                                                                       :
CAROL A. CUMBERBATCH,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-cv-0305 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
WILBUR L. ROSS, Secretary,                                             :
U.S. Department of Commerce                                            :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        On October 15, 2020, the Court permitted Defendant to move for summary judgment and

stated it would give Plaintiff an equivalent amount of time to oppose the motion as Defendant

takes to make that motion, as run from the date of October 16, 2020. See Dkt. No. 39.

Defendant moved for summary judgment on December 18, 2020 and filed its memorandum of

law on December 21, 2020 and its declaration in support of its motion on December 22, 2020.

See Dkt. Nos. 41–44. Plaintiff thus had sixty-seven (67) days to file her opposition brief after the

date of Defendant’s last filing on December 22, 2020. That date was March 1, 2021. Plaintiff

did not file an opposition on or before that date.

        One week later, on March 8, 2021, the Court sua sponte extended Plaintiff’s deadline to

file her brief in opposition to March 12, 2021 and stated that in the absence of a filing on or

before that date, the Court would consider Defendant’s motion for summary judgment not to be

opposed and would immediately consider the motion on that basis. See Dkt. No. 45. On March

12, 2021, Plaintiff’s counsel requested an extension of time of one week within which to respond

to Defendant’s motion for summary judgment. See Dkt. No. 46. On March 12, 2021, the Court
granted this motion, under which Plaintiff’s response was now due on or before March 19, 2021.

See Dkt. No. 47. Plaintiff has not filed an opposition. As such, the Court considers Defendant’s

motion for summary judgment not to be opposed.

       The Court is prepared to rule shortly on the merits of Defendant’s unopposed summary

judgment motion, but first requires Plaintiff to inform the Court whether she intends to prosecute

this case. Fed. R. Civ. P. 41(b) “gives the district court authority to dismiss a plaintiff’s case sua

sponte for failure to prosecute.” LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir.

2001). If Plaintiff does intend to prosecute this case, the Court will proceed to consider

Defendant’s unopposed motion for summary judgment. If, however, Plaintiff does not intend to

prosecute this case, or fails to respond to this order, the case will be dismissed without prejudice.

Plaintiff is hereby

       ORDERED to file a letter with the Court on or before July 29, 2021 stating whether she

intends to prosecute the case and, if so, explaining why she should be permitted to do so given

her prior failures to respond to the Court’s deadlines and to defend the allegations in her

complaint.


       SO ORDERED.


Dated: July 14, 2021                                  __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  2
